 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
 5                              EASTERN DISTRICT OF CALIFORNIA
 6

 7   LAWRENCE CHRISTOPHER SMITH,                  1:19-cv-00286-NONE-GSA-PC
 8                                                ORDER GRANTING DEFENDANTS’ EX
                   Plaintiff,                     PARTE APPLICATION FOR EXTENSION
 9                                                OF TIME
           vs.                                    (ECF No. 31.)
10
     PARRIOT, et al.,                             THIRTY DAY DEADLINE TO FILE
11                                                RESPONSIVE PLEADING
                  Defendants.
12

13          Plaintiff, Lawrence Christopher Smith, is a state prisoner proceeding pro se and in forma
14   pauperis with this civil rights action filed pursuant to 42 U.S.C. § 1983. This case now proceeds
15   with Plaintiff’s First Amended Complaint, filed on September 10, 2020, against defendants
16   Sergeant Andres Cantu, Sergeant Wilfredo Gutierrez, and Correctional Officer J. Mattingly
17   (“Defendants”) for use of excessive force in violation of the Eighth Amendment. (ECF No. 22.)
18          On April 21, 2021, Defendants filed an ex parte application for an extension of time to
19   file a responsive pleading to Plaintiff’s First Amended Complaint. (ECF No. 31.)
20          The Court finds good cause to grant Defendants an extension of time. Accordingly, IT
21   IS HEREBY ORDERED that defendants Cantu, Gutierrez, and Mattingly are granted thirty days
22   from the date of service of this order in which to file a responsive pleading to the First Amended
23   Complaint.
24
     IT IS SO ORDERED.
25

26      Dated:     May 13, 2021                             /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
27

28
